FILED
                             NOT FOR PUBLICATION                            MAR 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RUIGANG LIU,                                     No. 10-71888

               Petitioner,                       Agency No. A088-286-070

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Ruigang Liu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his motion to reopen removal proceedings conducted in absentia.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, and review de novo questions of law. Sembiring v.

Gonzales, 499 F.3d 981, 985 (9th Cir. 2007). We deny the petition for review.

      The agency did not abuse its discretion or commit legal error in denying

Liu’s motion to reopen on the ground that his mistake concerning his hearing date

did not constitute exceptional circumstances beyond his control that would excuse

his failure to appear. See 8 U.S.C. § 1229a(e)(1); Valencia-Fragoso v. INS, 321

F.3d 1204, 1205-06 (9th Cir. 2003) (per curiam) (finding no exceptional

circumstances where petitioner misunderstood the time of her hearing).

      PETITION FOR REVIEW DENIED.




                                         2                                  10-71888